UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-04605 FIRST OPPORTUNITY FUND, INC. (Exact name of registrant as specified in charter) Fund Administrative Services, LLC 2344 Spruce Street, Suite A, Boulder, CO 80302 (Address of principal executive offices) (Zip code) Fund Administrative Services, LLC 2344 Spruce Street, Suite A, Boulder, CO 80302 (Name and address of agent for service) Registrant’s Telephone Number, including Area Code: (303) 444-5483 Date of fiscal year end: March 31 Date of reporting period: July 1, 2012 – June 30, 2013 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant’s proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Proxy Voting Record For Period July 1, 2012 to June 30, 2013 Matter Shareholder Proposed For or Ticker Meeting Record Meeting Proposal by Issuer Vote Cast Vote Against Name of Issuer Symbol CUSIP Date Date Type Number Description of Matter to be Voted On or Holder (Yes or Abstain) (For or Against) Management ICB FINANCIAL ICBN 44923M103 9/20/2012 7/31/2012 Annual 1 APPROVING PRINCIPAL TERMS OF AN AGREEMENT AND PLAN OF MERGER AMONG STARBUCK BANCSHARES, INC., ICB MERGER SUB CORP., AND ICBF AS MAY BE AMENDED FROM TIME TO TIME ("MERGER AGREEMENT"), AND THE PRINCIPAL TERMS OF THE MERGER OF ICB MERGER SUB CORP. WITH AND INTO ICBF, WITH ICBF CONTINUING AS THE SURVIVING COMPANY AND AS A WHOLLY-OWNED SUBSIDIARY OF STARBUCK BANCSHARES, INC. Issuer Yes For For 2 APPROVING THE GRANT OF DISCRETIONARY AUTHORITY TO ADJOURN THE ICBF ANNUAL MEETING, IF NECESSARY, TO PERMIT FURTHER SOLICITATION OF PROXIES IF THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE ANNUAL MEETING OF ICBF TO APPROVE THE PRINCIPAL TERMS OF THE MERGER AGREEMENT AND THE MERGER. Issuer Abstain Abstain Abstain 3 Election of directors. Nominees: 1) GLENDA M. BAYLESS Issuer Yes For For 2) JAMES S. COOPER Issuer Yes For For 3) KENNETH R. LEHMAN Issuer Yes For For 4) BYRON R. MATTESON Issuer Yes For For 5) RONALD J. MAYER Issuer Yes For For 6) A.G. THEODOROU, D.D.S. Issuer Yes For For 7) EUGENE H. WOOD Issuer Yes For For 8) ROBERT H. ZIPRICK Issuer Yes For For 4 APPROVING AN ADVISORY (NON-BINDING) PROPOSAL TO RATIFY ICBF'S COMPENSATION OF ITS EXECUTIVE OFFICERS. Issuer Yes For For 5 APPROVING A PROPOSAL TO RATIFY THE SELECTION OF SQUAR, MILNER, PETERSON, MIRANDA & WILLIAMSON, LLP ("SQUAR MILNER") TO SERVE AS ICBF'S INDEPENDENT PUBLIC ACCOUNTANTS FOR 2012. Issuer Yes For For 6 TO TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE ANNUAL MEETING AND AT ANY ADJOURNMENTS THEREOF. Issuer Abstain Abstain Abstain EAGLE BANCORP MONTANA, INC. EBMT 26942G100 10/18/2012 9/6/2012 Annual 1 Election of directors. Nominees: 1) THOMAS J. MCCARVEL Issuer Yes For For 2) JAMES A. MAIERLE Issuer Yes For For 2 RATIFICATION OF THE APPOINTMENT OF DAVIS, KINARD & CO., P.C. AS EAGLE BANCORP MONTANA INC.'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING JUNE 30, 2013 Issuer Yes For For WESTERN LIBERTY BANCORP WLBC 10/17/2012 9/10/2012 Special 1 TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF AUGUST 17, 2012, BY AND BETWEEN WESTERN ALLIANCE BANCORPORATION AND WESTERN LIBERTY BANCORP, PURSUANT TO WHICH WESTERN LIBERTY BANCORP WILL MERGE WITH AND INTO WESTERN ALLIANCE BANCORPORATION WITH WESTERN ALLIANCE BANCORPORATION SURVIVING THE MERGER, AS DESCRIBED IN THE PROXY STATEMENT/PROSPECTUS. Issuer Yes For For 2 TO VOTE, ON AN ADVISORY (NONBINDING) BASIS, TO APPROVE THE COMPENSATION THAT MAY BE PAID OR BECOME PAYABLE TO WESTERN LIBERTY'S NAMED EXECUTIVE OFFICERS IN CONNECTION WITH THE MERGER, AND THE AGREEMENTS AND UNDERSTANDINGS PURSUANT TO WHICH SUCH COMPENSATION MAY BE PAID OR BECOME PAYABLE. Issuer Yes For For 3 TO APPROVE ANY ADJOURNMENTS OR POSTPONEMENTS OF THE MEETING, INCLUDING, WITHOUT LIMITATION, A MOTION TO ADJOURN THE SPECIAL MEETING TO ANOTHER TIME AND/OR PLACE FOR THE PURPOSE OF SOLICITING ADDITIONAL PROXIES IN ORDER TO APPROVE THE FOREGOING PROPOSALS. Issuer Abstain Abstain Abstain CARVER BANCORP, INC. CARV 9/27/2012 8/7/2012 Annual 1 Election of directors. Nominees: 1) DR. SAMUEL J. DANIEL Issuer Yes For For 2) MR. ROBERT R. TARTER Issuer Yes For For 2 TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR CARVER FOR THE FISCAL YEAR ENDING MARCH 31, 2013. Issuer Yes For For 3 ADVISORY (NON-BINDING) APPROVAL OF COMPENSATION OF NAMED EXECUTIVE OFFICERS AS DETERMINED BY THE COMPENSATION COMMITTEE. Issuer Yes For For FIRST CAPITAL BANCORP, INC. FCVA 8/22/2012 7/2/2012 Annual 1 Election of directors. Nominees: 1) ROBERT G. WATTS, JR. Issuer Yes For For 2) DEBRA L. RICHARDSON Issuer Yes For For 3) JOHN M. PRESLEY Issuer Yes For For 2 PROPOSAL TO AMEND THIS FIRST CAPITAL BANCORP, INC. 2,000 SHARES Issuer Yes For For 3 PROPOSAL TO APPROVE AN AMENDMENT TO THE COMPANY'S ARTICLES OF INCORPORATION TO AUTHORIZE THE BOARD OF DIRECTORS TO EFFECT A REVERSE STOCK SPLIT OF THE COMPANY'S COMMON STOCK Issuer Yes For For 4 PROPOSAL TO APPROVE, IN AN ADVISORY (NON-BINDING) VOTE, THE COMPENSATION OF EXECUTIVES DISCLOSED IN THE PROXY STATEMENT Issuer Yes For For 5 PROPOSAL TO RATIFY THE APPOINTMENT OF CHERRY, BEKAERT & HOLLAND Issuer Yes For For MALVERN FEDERAL BANCORP INC MLVF 10/2/2012 8/9/2012 Special 1 APPROVAL A PLAN OF CONVERSION AND REORGANIZATION AND THE TRANSACTIONS CONTEMPLATED THEREBY, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Issuer Yes For For 2A. APPROVAL OF A PROVISION IN THE ARTICLES OF INCORPORATION OF MALVERN BANCORP-NEW PROVIDING FOR THE AUTHORIZED CAPITAL STOCK OF 50,000,,000,,000,,000, Holder Yes Against Against 2B. APPROVAL OF A PROVISION IN THE ARTICLES OF INCORPORATION OF MALVERN BANCORP-NEW REQUIRING A SUPER-MAJORITY SHAREHOLDER APPROVAL FOR MERGERS, CONSOLIDATIONS AND SIMILAR TRANSACTIONS, UNLESS THEY HAVE BEEN APPROVED IN ADVANCE BY AT LEAST TWO-THIRDS OF THE BOARD OF DIRECTORS OF MALVERN BANCORP-NEW. Holder Yes Against Against 2C. APPROVAL OF A PROVISION IN THE ARTICLES OF INCORPORATION OF MALVERN BANCORP-NEW REQUIRING A SUPER-MAJORITY SHAREHOLDER APPROVAL OF AMENDMENTS TO CERTAIN PROVISIONS IN THE ARTICLES OF INCORPORATION AND BYLAWS OF MALVERN BANCORP-NEW. Holder Yes Against Against 2D. APPROVAL OF A PROVISION IN ARTICLES OF INCORPORATION OF MALVERN BANCORP-NEW TO LIMIT THE ACQUISITION OF SHARES IN EXCESS OF 10% OF OUTSTANDING VOTING SECURITIES OF MALVERN BANCORP-NEW. Holder Yes Against Against 3 ADJOURNMENT OF THE MEETING, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IN EVENT THAT THERE ARE NOT SUFFICIENT VOTES AT MEETING. Issuer Abstain Abstain Abstain HARRIS CORPORATION HRS 10/26/2012 8/31/2012 Annual 1 Election of directors. Nominees: 1) ELECTION OF DIRECTOR: WILLIAM M. BROWN Issuer Yes For For 2) ELECTION OF DIRECTOR: PETER W. CHIARELLI Issuer Yes For For 3) ELECTION OF DIRECTOR: THOMAS A. DATTILO Issuer Yes For For 4) ELECTION OF DIRECTOR: TERRY D. GROWCOCK Issuer Yes For For 5) ELECTION OF DIRECTOR: LEWIS HAY III Issuer Yes For For 6) ELECTION OF DIRECTOR: KAREN KATEN Issuer Yes For For 7) ELECTION OF DIRECTOR: STEPHEN P. KAUFMAN Issuer Yes For For 8) ELECTION OF DIRECTOR: LESLIE F. KENNE Issuer Yes For For 9) ELECTION OF DIRECTOR: DAVID B. RICKARD Issuer Yes For For 10) ELECTION OF DIRECTOR: JAMES C. STOFFEL Issuer Yes For For 11) ELECTION OF DIRECTOR: GREGORY T. SWIENTON Issuer Yes For For 12) ELECTION OF DIRECTOR: HANSEL E. TOOKES II Issuer Yes For For 2 APPROVAL OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Issuer Yes For For 3 APPROVAL OF AN AMENDMENT TO OUR RESTATED CERTIFICATE OF INCORPORATION TO PERMIT HOLDERS OF 25% OF OUR OUTSTANDING SHARES OF COMMON STOCK TO CALL SPECIAL MEETINGS OF SHAREHOLDERS. Issuer Yes For For 4 THE RATIFICATION OF THE APPOINTMENT BY OUR AUDIT COMMITTEE OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. Issuer Yes For For HAMPDEN BANCORP, INC. HBNK 40867E107 11/6/2012 9/19/2012 Annual 1 Election of directors. Nominees: 1) JUDITH E. KENNEDY Issuer Yes For For 2) RICHARD J. KOS Issuer Yes For For 3) KATHLEEN O'BRIEN MOORE Issuer Yes For For 2 TO RATIFY THE APPOINTMENT OF WOLF & COMPANY, P.C. AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE YEAR ENDING JUNE 30, 2013. Issuer Yes For For 3 TO EXPLORE AVENUES TO ENHANCE SHAREHOLDER VALUE THROUGH AN EXTRA-ORDINARY TRANSACTION (DEFINED HERE AS A TRANSACTION NOT IN THE ORDINARY COURSE OF BUSINESS OPERATIONS) INCLUDING, BUT NOT LIMITED TO, SELLING OR MERGING THE COMPANY WITH ANOTHER INSTITUTION. Issuer Yes For For OSAGE BANCSHARES, INC. OSBK 68764U106 11/14/2012 9/14/2012 Special 1 TO APPROVE AN AGREEMENT AND PLAN OF MERGER, DATED AS OF JULY 27, 2012, BETWEEN AMERICAN BANCORPORATION, INC. AND OSAGE BANCSHARES, INC. AND THE TRANSACTIONS CONTEMPLATED THEREBY. Issuer Yes For For 2 TO APPROVE AN ADJOURNMENT OF THE SPECIAL MEETING, IF NECESSARY, TO PERMIT FURTHER SOLICITATION OF PROXIES IF THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE THE MERGER AGREEMENT. Issuer Abstain Abstain Abstain CISCO SYSTEMS, INC. CSCO 17275R102 11/15/2012 9/17/2012 Annual 1 Election of directors. Nominees: 1) ELECTION OF DIRECTOR: CAROL A. BARTZ Issuer Yes For For 2) ELECTION OF DIRECTOR: MARC BENIOFF Issuer Yes For For 3) ELECTION OF DIRECTOR: M. MICHELE BURNS Issuer Yes For For 4) ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS Issuer Yes For For 5) ELECTION OF DIRECTOR: LARRY R. CARTER Issuer Yes For For 6) ELECTION OF DIRECTOR: JOHN T. CHAMBERS Issuer Yes For For 7) ELECTION OF DIRECTOR: BRIAN L. HALLA Issuer Yes For For 8) ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY Issuer Yes For For 9) ELECTION OF DIRECTOR: DR. KRISTINA M. JOHNSON Issuer Yes For For 10) ELECTION OF DIRECTOR: RICHARD M. KOVACEVICH Issuer Yes For For 11) ELECTION OF DIRECTOR: RODERICK C. MCGEARY Issuer Yes For For 12) ELECTION OF DIRECTOR: ARUN SARIN Issuer Yes For For 13) ELECTION OF DIRECTOR: STEVEN M. WEST Issuer Yes For For 2 APPROVAL OF AMENDMENT AND RESTATEMENT OF THE EXECUTIVE INCENTIVE PLAN. Issuer Yes For For 3 APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION. Issuer Yes For For 4 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2013. Issuer Yes For For 5 APPROVAL TO HAVE CISCO'S BOARD ADOPT A POLICY TO HAVE AN INDEPENDENT BOARD CHAIRMAN WHENEVER POSSIBLE. Holder Yes Against For 6 APPROVAL TO REQUEST CISCO MANAGEMENT TO PREPARE A REPORT ON "CONFLICT MINERALS" IN CISCO'S SUPPLY CHAIN. Holder Yes Against For AUBURN BANCORP INC ABBB 11/20/2012 10/2/2012 Annual 1 Election of directors. Nominees: 1) PETER E. CHALKE Issuer Yes For For 2) THOMAS J. DEAN Issuer Yes For For 3) SHARON A. MILLETT Issuer Yes For For 2 THE RATIFICATION OF BERRY DUNN AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2013 Issuer Yes For For ROYAL FINANCIAL, INC. RYFL 78027P109 2/19/2013 11/26/2012 Annual 1 Election of directors. Nominees: 1) JAMES A. FITCH, JR. Issuer Yes For For 2) ROGER L. HUPE Issuer Yes For For 2 PROPOSAL TO RATIFY THE APPOINTMENT OF CROWE HORWATH LLP AS THE COMPANY'S INDEPENDENT ACCOUNTANTS FOR THE FISCAL YEAR ENDING JUNE 30, 2013. Issuer Yes For For MALVERN BANCORP INC MLVF 2/7/2013 12/20/2012 Annual 1 Election of directors. Nominees: Issuer Yes For For 1) RONALD ANDERSON Issuer Yes For For 2) F. CLAIRE HUGHES, JR. Issuer Yes For For 2 PROPOSAL TO ADOPT A NON-BINDING RESOLUTION TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Issuer Yes For For 3 ADVISORY VOTE ON THE FREQUENCY OF THE NON-BINDING RESOLUTION TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Issuer Yes 1yr Against 4 PROPOSAL TO RATIFY THE APPOINTMENT OF PARENTEBEARD LLC AS MALVERN BANCORP'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2013. Issuer Yes For For PERPETUAL FEDERAL SAVINGS BANK PFOH 1/23/2013 11/30/2012 Annual 1 Election of directors. Nominees: 1) STEVEN R. BOHL Issuer Yes For For 2) MICHAEL R. MELVIN Issuer Yes For For 3) JOSEPH P. VALORE Issuer Yes For For ALLIANCE BANKSHARES CORPORATION ABVA 12/19/2012 10/26/2012 Special 1 TO APPROVE THE AGREEMENT & PLAN OF REORGANIZATION, AS AMENDED, & RELATED PLAN OF MERGER (REORGANIZATION AGREEMENT), AMONG WASHINGTONFIRST BANKSHARES, INC., ALLIANCE BANKSHARES CORPORATION & ALLIANCE BANK CORPORATION PURSUANT TO WHICH ALLIANCE WILL MERGE WITH & INTO WASHINGTONFIRST, WITH WASHINGTONFIRST AS THE SURVIVING CORPORATION (MERGER). Issuer Yes For For 2 TO APPROVE, IN A NON-BINDING ADVISORY VOTE, CERTAIN COMPENSATION THAT ALLIANCE'S NAMED EXECUTIVE OFFICERS MAY RECEIVE, UNDER PRE-EXISTING AGREEMENTS, IN CONNECTION WITH THE MERGER. Issuer Yes For For 3 TO APPROVE A PROPOSAL, IF NECESSARY, TO ADJOURN OR POSTPONE THE SPECIAL MEETING TO PERMIT THE FURTHER SOLICITATION OF PROXIES IF THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO ACHIEVE A QUORUM OR APPROVE THE REORGANIZATION AGREEMENT. Issuer Abstain Abstain Abstain BROADWAY FINANCIAL CORPORATION BYFC 12/19/2012 10/29/2012 Annual 1 Election of directors. Nominees: 1) WAYNE-KENT A. BRADSHAW Issuer Yes For For 2) KELLOGG CHAN Issuer Yes For For 3) PAUL C. HUDSON Issuer Yes For For 2 RATIFICATION OF APPOINTMENT OF CROWE HORWATH LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF BROADWAY FINANCIAL CORPORATION FOR THE YEAR ENDING DECEMBER 31, 2012 Issuer Yes For For 3 NONBINDING PROPOSAL TO APPROVE EXECUTIVE COMPENSATION AS DESCRIBED IN THE ANNUAL MEETING PROXY STATEMENT Issuer Yes For For HF FINANCIAL CORP. HFFC 12/19/2012 11/9/2012 Annual 1 Election of directors. Nominees: 1) DAVID J. HORAZDOVSKY Issuer Yes For For 2) MICHAEL M. VEKICH Issuer Yes For For 2 TO RATIFY THE APPOINTMENT OF EIDE BAILLY, LLP AS THE CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2013. Issuer Yes For For RIVER VALLEY BANCORP RIVR 4/17/2013 2/22/2013 Annual 1 Election of directors. Nominees: 1) FRED W. KOEHLER Issuer Yes For For 2) CHARLES J. MCKAY, CPA Issuer Yes For For 2 APPROVAL AND RATIFICATION OF THE APPOINTMENT OF BKD, LLP AS AUDITORS FOR RIVER VALLEY BANCORP FOR THE FISCAL YEAR ENDED DECEMBER 31, 2013. Issuer Yes For For 3 APPROVAL, ON AN ADVISORY BASIS, OF THE EXECUTIVE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS INCLUDED IN THE PROXY STATEMENT FOR THE ANNUAL MEETING. Issuer Yes For For 4 THE SHAREHOLDERS SHOULD VOTE TO APPROVE, ON AN ADVISORY BASIS, THE EXECUTIVE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS EVERY. Issuer Yes 1 Year For CITIZENS & NORTHERN CORPORATION CZNC 4/16/2013 2/19/2013 Annual 1 Election of directors. Nominees: 1) R.BRUCE HANER Issuer Yes For For 2) SUSAN E. HARTLEY Issuer Yes For For 3) LEO F. LAMBERT Issuer Yes For For 4) LEONARD SIMPSON Issuer Yes For For 2 RATIFICATION OF THE APPOINTMENT OF THE FIRM OF PARENTEBEARD LLC AS INDEPENDENT AUDITORS. Issuer Yes For For RMR REAL ESTATE INCOME FUND- COMMON RIF 76970B101 4/11/2013 2/19/2013 Annual 2A. ELECTION OF CLASS III TRUSTEE: ARTHUR G. KOUMANTZELIS Issuer Yes For For OLD LINE BANCSHARES, INC. OLBK 67984M100 4/15/2013 2/15/2013 Special 1 A PROPOSAL TO APPROVE THE AGREEMENT AND PLAN OF MERGER DATED SEPTEMBER 10, 2012, AS AMENDED, AS THE AGREEMENT MAY BE AMENDED FROM TIME TO TIME, BY AND BETWEEN OLD LINE BANCSHARES, INC. AND WSB HOLDINGS, INC., ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Issuer Yes For For 2 TO ADJOURN THE MEETING TO A LATER DATE OR DATES, IF NECESSARY, TO PERMIT FURTHER SOLICITATION OF ADDITIONAL PROXIES IN THE EVENT THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE MEETING TO APPROVE THE MATTERS TO BE CONSIDERED BY THE STOCKHOLDERS AT THE MEETING. Issuer Abstain Abstain Abstain SOUTHERN NATIONAL BANCORP OF VA, INC. SONA 4/25/2013 3/5/2013 Annual 1 Election of directors. Nominees: 1) R. RODERICK PORTER Issuer Yes For For 2) W. BRUCE JENNINGS Issuer Yes For For 2 RATIFICATION OF THE APPOINTMENT OF DIXON HUGHES GOODMAN LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Issuer Yes For For 3 APPROVAL OF AN ADVISORY (NON-BINDING) PROPOSAL ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Issuer Yes For For COHEN & STEERS INFRASTRUCTURE FUND, INC CNS 19248A109 4/25/2013 2/20/2013 Annual 1 Election of directors. Nominees: 1) MARTIN COHEN Issuer Yes For For 2) RICHARD J. NORMAN Issuer Yes For For 3) FRANK K. ROSS Issuer Yes For For SANOFI SNY 80105N105 5/3/2013 3/25/2013 Annual 1 APPROVAL OF THE INDIVIDUAL COMPANY FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2012 Issuer Yes For For 2 APPROVAL OF THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2012 Issuer Yes For For 3 APPROPRIATION OF PROFITS, DECLARATION OF DIVIDEND Issuer Yes For For 4 APPOINTMENT OF A DIRECTOR (FABIENNE LECORVAISIER) Issuer Yes For For 5 AUTHORIZATION TO THE BOARD OF DIRECTORS TO CARRY OUT TRANSACTIONS IN SHARES ISSUED BY THE COMPANY Issuer Yes For For 6 DELEGATION TO THE BOARD OF DIRECTORS OF AUTHORITY TO DECIDE THE ISSUANCE, WITH PREEMPTIVE RIGHTS MAINTAINED, OF SHARES AND/OR SECURITIES GIVING ACCESS TO THE COMPANY'S CAPITAL AND/OR SECURITIES GIVING ENTITLEMENT TO THE ALLOTMENT OF DEBT INSTRUMENTS Issuer Yes For For 7 DELEGATION TO THE BOARD OF DIRECTORS OF AUTHORITY TO DECIDE THE ISSUANCE, WITH PREEMPTIVE RIGHT BEING CANCELLED, OF SHARES AND/OR SECURITIES GIVING ACCESS TO THE COMPANY'S CAPITAL AND/OR SECURITIES GIVING ENTITLEMENT TO THE ALLOTMENT OF DEBT INSTRUMENTS BY PUBLIC OFFERING Issuer Yes For For 8 POSSIBILITY OF ISSUING, WITHOUT PREEMPTIVE RIGHT, SHARES OR SECURITIES GIVING ACCESS TO THE COMPANY'S CAPITAL AS CONSIDERATION FOR ASSETS TRANSFERRED TO THE COMPANY AS A CAPITAL CONTRIBUTION IN KIND IN THE FORM OF SHARES OR SECURITIES GIVING ACCESS TO THE CAPITAL OF ANOTHER COMPANY Issuer Yes For For 9 DELEGATION TO THE BOARD OF DIRECTORS OF AUTHORITY TO INCREASE THE NUMBER OF SHARES TO BE ISSUED IN THE EVENT OF A CAPITAL INCREASE WITH OR WITHOUT PREEMPTIVE RIGHTS Issuer Yes For For 10 DELEGATION TO THE BOARD OF DIRECTORS OF AUTHORITY TO DECIDE TO CARRY OUT INCREASES IN THE SHARE CAPITAL BY INCORPORATION OF SHARE PREMIUM, RESERVES, PROFITS OR OTHER ITEMS Issuer Yes For For 11 DELEGATION TO THE BOARD OF DIRECTORS OF AUTHORITY TO DECIDE THE ISSUANCE OF SHARES OR SECURITIES GIVING ACCESS TO THE COMPANY'S CAPITAL RESERVED FOR MEMBERS OF SAVINGS PLANS, WITH WAIVER OF PREEMPTIVE RIGHT IN THEIR FAVOR Issuer Yes For For 12 DELEGATION TO THE BOARD OF DIRECTORS OF AUTHORITY TO ALLOT, WITHOUT PREEMPTIVE RIGHT, EXISTING OR NEW RESTRICTED SHARES IN FULL OR PARTIAL SUBSTITUTION FOR THE DISCOUNT TO A CAPITAL INCREASE RESERVED FOR SALARIED EMPLOYEES Issuer Yes For For 13 DELEGATION TO THE BOARD OF DIRECTORS OF AUTHORITY TO GRANT, WITHOUT PREEMPTIVE RIGHT, OPTIONS TO SUBSCRIBE FOR OR PURCHASE SHARES Issuer Yes For For 14 AUTHORIZATION TO THE BOARD OF DIRECTORS TO REDUCE THE SHARE CAPITAL BY CANCELLATION OF TREASURY SHARES Issuer Yes For For 15 POWERS FOR FORMALITIES Issuer Yes For For GEORGETOWN BANCORP INC. GTWN 4/23/2013 3/7/2013 Annual 1 Election of directors. Nominees: 1) KEITH N. CONGDON Issuer Yes For For 2) KATHLEEN R. SACHS Issuer Yes For For 3) DAVID A. SPLAINE Issuer Yes For For 4) ROBERT T. WYMAN Issuer Yes For For 2 THE RATIFICATION OF SHATSWELL MACLEOD & COMPANY, P. C. AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013. Issuer Yes For For 3 AN ADVISORY, NON-BINDING RESOLUTION TO APPROVE THE EXECUTIVE COMPENSATION DESCRIBED IN THE PROXY STATEMENT. Issuer Yes For For 4 AN ADVISORY, NON-BINDING PROPOSAL WITH RESPECT TO THE FREQUENCY THAT STOCKHOLDERS WILL VOTE ON OUR EXECUTIVE COMPENSATION. Issuer Yes 1YR For WELLS FARGO & COMPANY WFC 4/23/2013 2/26/2013 Annual 1A) ELECTION OF DIRECTOR: JOHN D. BAKER II Issuer Yes For For 1B) ELECTION OF DIRECTOR: ELAINE L. CHAO Issuer Yes For For 1C) ELECTION OF DIRECTOR: JOHN S. CHEN Issuer Yes For For 1D) ELECTION OF DIRECTOR: LLOYD H. DEAN Issuer Yes For For 1E) ELECTION OF DIRECTOR: SUSAN E. ENGEL Issuer Yes For For 1F) ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. Issuer Yes For For 1G) ELECTION OF DIRECTOR: DONALD M. JAMES Issuer Yes For For 1H) ELECTION OF DIRECTOR: CYNTHIA H. MILLIGAN Issuer Yes For For 1I) ELECTION OF DIRECTOR: FEDERICO F. PENA Issuer Yes For For 1J) ELECTION OF DIRECTOR: HOWARD V. RICHARDSON Issuer Yes For For 1K) ELECTION OF DIRECTOR: JUDITH M. RUNSTAD Issuer Yes For For 1L) ELECTION OF DIRECTOR: STEPHEN W. SANGER Issuer Yes For For 1M) ELECTION OF DIRECTOR: JOHN G. STUMPF Issuer Yes For For 1N) ELECTION OF DIRECTOR: SUSAN G. SWENSON Issuer Yes For For 2 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Issuer Yes For For 3 PROPOSAL TO APPROVE THE COMPANY'S AMENDED AND RESTATED LONG-TERM INCENTIVE COMPENSATION PLAN. Issuer Yes For For 4 PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Issuer Yes For For 5 STOCKHOLDER PROPOSAL TO ADOPT A POLICY REQUIRING AN INDEPENDENT CHAIRMAN. Holder Yes Against For 6 STOCKHOLDER PROPOSAL TO PROVIDE A REPORT ON THE COMPANY'S LOBBYING POLICIES AND PRACTICES. Holder Yes Against For 7 STOCKHOLDER PROPOSAL TO REVIEW AND REPORT ON INTERNAL CONTROLS OVER THE COMPANY'S MORTGAGE SERVICING AND FORECLOSURE PRACTICES. Holder Yes Against For FIRST SOUTHERN BANCORP, INC. FSOF 33644N102 4/24/2013 2/28/2013 Annual 1 Election of directors. Nominees: 1) J. HERBERT BOYDSTUN Issuer Yes For For 2) ROBERT G. COX Issuer Yes For For 3) MARSHA M. GASSAN Issuer Yes For For 4) JOHN T. GRIGSBY Issuer Yes For For 5) SIDNEY W. LASSEN Issuer Yes For For 6) WILLIAM C. O'MALLEY Issuer Yes For For 7) BRIAN J. SHERR Issuer Yes For For 2 TO RATIFY THE APPOINTMENT OF CROWE HORWATH LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR 2013. Issuer Yes For For JOHNSON & JOHNSON JNJ 4/25/2013 2/26/2013 Annual 1A) ELECTION OF DIRECTOR: MARY SUE COLEMAN Issuer Yes For For 1B) ELECTION OF DIRECTOR: JAMES G. CULLEN Issuer Yes For For 1C) ELECTION OF DIRECTOR: IAN E.L. DAVIS Issuer Yes For For 1D) ELECTION OF DIRECTOR: ALEX GORSKY Issuer Yes For For 1E) ELECTION OF DIRECTOR: MICHAEL M.E. JOHNS Issuer Yes For For 1F) ELECTION OF DIRECTOR: SUSAN L. LINDQUIST Issuer Yes For For 1G) ELECTION OF DIRECTOR: ANNE M. MULCAHY Issuer Yes For For 1H) ELECTION OF DIRECTOR: LEO F. MULLIN Issuer Yes For For 1I) ELECTION OF DIRECTOR: WILLIAM D. PEREZ Issuer Yes For For 1J) ELECTION OF DIRECTOR: CHARLES PRINCE Issuer Yes For For 1K) ELECTION OF DIRECTOR: A. EUGENE WASHINGTON Issuer Yes For For 1L) ELECTION OF DIRECTOR: RONALD A. WILLIAMS Issuer Yes For For 2 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Issuer Yes For For 3 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 Issuer Yes For For 4 SHAREHOLDER PROPOSAL - EXECUTIVES TO RETAIN SIGNIFICANT STOCK Holder Yes Against For 5 SHAREHOLDER PROPOSAL ON POLITICAL CONTRIBUTIONS AND CORPORATE VALUES Holder Yes Against For 6 SHAREHOLDER PROPOSAL ON INDEPENDENT BOARD CHAIRMAN Holder Yes Against For REPUBLIC FIRST BANCORP, INC. FRBK 4/30/2013 3/18/2013 Annual 1 Election of directors. Nominees: 1) THEODORE J. FLOCCO, JR. Issuer Yes For For 2) BARRY L. SPEVAK Issuer Yes For For 2 THE ADVISORY APPROVAL OF REPUBLIC FIRST BANCORP INC'S EXECUTIVE COMPENSATION, AS MORE FULLY DESCRIBED IN THE ACCOMPANYING PROXY STATEMENT. Issuer Yes For For 3 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. Issuer Yes 1 Year Against 4 RATIFICATION OF THE APPOINTMENT OF PARENTEBEARD LLC AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Issuer Yes For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 4/30/2013 3/1/2013 Annual 1 Election of Directors. Nominees: 1) ELECTION OF DIRECTOR: A.J.P. BELDA Issuer Yes For For 2) ELECTION OF DIRECTOR: W.R. BRODY Issuer Yes For For 3) ELECTION OF DIRECTOR: K.I. CHENAULT Issuer Yes For For 4) ELECTION OF DIRECTOR: M.L. ESKEW Issuer Yes For For 5) ELECTION OF DIRECTOR: D.N. FARR Issuer Yes For For 6) ELECTION OF DIRECTOR: S.A. JACKSON Issuer Yes For For 7) ELECTION OF DIRECTOR: A.N. LIVERIS Issuer Yes For For 8) ELECTION OF DIRECTOR: W.J. MCNERNEY, JR. Issuer Yes For For 9) ELECTION OF DIRECTOR: J.W. OWENS Issuer Yes For For 10) ELECTION OF DIRECTOR: V.M. ROMETTY Issuer Yes For For 11) ELECTION OF DIRECTOR: J.E. SPERO Issuer Yes For For 12) ELECTION OF DIRECTOR: S. TAUREL Issuer Yes For For 13) ELECTION OF DIRECTOR: L.H. ZAMBRANO Issuer Yes For For 2 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM () Issuer Yes For For 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION () Issuer Yes For For 4 STOCKHOLDER PROPOSAL FOR DISCLOSURE OF LOBBYING POLICIES AND PRACTICES () Holder Yes Against For 5 STOCKHOLDER PROPOSAL FOR EXECUTIVES TO RETAIN SIGNIFICANT STOCK () Holder Yes For Against 6 STOCKHOLDER PROPOSAL ON INDEPENDENT BOARD CHAIR () Holder Yes Against For 7 STOCKHOLDER PROPOSAL ON THE RIGHT TO ACT BY WRITTEN CONSENT () Holder Yes Against For SQUARE 1 FINANCIAL, INC. SQFIREGD 90SQF1991 4/30/2013 Annual 1 Election of directors. Nominees: 1) Douglas H. Bowers Issuer Yes For For 2) William F. Grant III Issuer Yes For For 3) Robert S. Muelenbeck Issuer Yes For For 4) Seth A. Rudnick Issuer Yes For For 5) Robert H. Scott Issuer Yes For For 2 The ratification of the appointment of Grant Thornton LLP as independent auditors for the Company for the fiscal year ending December 31, 2013 Issuer Yes For For 3 Such other business that may properly come before the meeting. Issuer Abstain Abstain Abstain XENITH BANKSHARES, INC. XBKS 98410X105 5/2/2013 3/15/2013 Annual 1 Election of directors. Nominees: 1) LARRY L. FELTON Issuer Yes For For 2) PALMER P. GARSON Issuer Yes For For 3) PATRICK D. HANLEY Issuer Yes For For 4) PETER C. JACKSON Issuer Yes For For 6) T. GAYLON LAYFIELD, III Issuer Yes For For 7) MICHAEL A. MANCUSI Issuer Yes For For 8) MALCOLM S. MCDONALD Issuer Yes For For 9) ROBERT J. MERRICK Issuer Yes For For 10) SCOTT A. REED Issuer Yes For For 11) MARK B. SISISKY Issuer Yes For For 12) THOMAS G. SNEAD, JR. Issuer Yes For For 2 RATIFICATION OF THE APPOINTMENT OF GRANT THORNTON LLP AS THE INDEPENDENT PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Issuer Yes For For 3 ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS Issuer Yes For For 4 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Issuer Yes 1 YR For REPUBLIC SERVICES, INC. RSG 5/9/2013 3/12/2013 Annual 1 Election of directors. Nominees: 1) ELECTION OF DIRECTOR: JAMES W. CROWNOVER Issuer Yes For For 2) ELECTION OF DIRECTOR: WILLIAM J. FLYNN Issuer Yes For For 3) ELECTION OF DIRECTOR: MICHAEL LARSON Issuer Yes For For 4) ELECTION OF DIRECTOR: NOLAN LEHMANN Issuer Yes For For 5) ELECTION OF DIRECTOR: W. LEE NUTTER Issuer Yes For For 6) ELECTION OF DIRECTOR: RAMON A. RODRIGUEZ Issuer Yes For For 7). ELECTION OF DIRECTOR: DONALD W. SLAGER Issuer Yes For For 8) ELECTION OF DIRECTOR: ALLAN C. SORENSEN Issuer Yes For For 9) ELECTION OF DIRECTOR: JOHN M. TRANI Issuer Yes For For 10) ELECTION OF DIRECTOR: MICHAEL W. WICKHAM Issuer Yes For For 2 ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Issuer Yes For For 3 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2013. Issuer Yes For For 4 APPROVAL OF THE AMENDED AND RESTATED 2 Issuer Yes For For 5 STOCKHOLDER PROPOSAL REGARDING PAYMENTS UPON THE DEATH OF A SENIOR EXECUTIVE. Holder Yes For Against 6 STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS AND EXPENDITURES. Holder Yes Against For PHILIP MORRIS INTERNATIONAL INC. PM 5/8/2013 3/15/2013 Annual 1 Election of directors. Nominees: 1) ELECTION OF DIRECTOR: HAROLD BROWN Issuer Yes For For 2) ELECTION OF DIRECTOR: MATHIS CABIALLAVETTA Issuer Yes For For 3) ELECTION OF DIRECTOR: ANDRE CALANTZOPOULOS Issuer Yes For For 4) ELECTION OF DIRECTOR: LOUIS C. CAMILLERI Issuer Yes For For 5) ELECTION OF DIRECTOR: J. DUDLEY FISHBURN Issuer Yes For For 6) ELECTION OF DIRECTOR: JENNIFER LI Issuer Yes For For 7) ELECTION OF DIRECTOR: GRAHAM MACKAY Issuer Yes For For 8) ELECTION OF DIRECTOR: SERGIO MARCHIONNE Issuer Yes For For 9) ELECTION OF DIRECTOR: KALPANA MORPARIA Issuer Yes For For 10) ELECTION OF DIRECTOR: LUCIO A. NOTO Issuer Yes For For 11) ELECTION OF DIRECTOR: ROBERT B. POLET Issuer Yes For For 12) ELECTION OF DIRECTOR: CARLOS SLIM HELU Issuer Yes For For 13) ELECTION OF DIRECTOR: STEPHEN M. WOLF Issuer Yes For For 2 RATIFICATION OF THE SELECTION OF INDEPENDENT AUDITORS Holder Yes For For 3 ADVISORY RESOLUTION APPROVING EXECUTIVE COMPENSATION Holder Yes For For LIBERTY BANCORP, INC. LBCP 53017Q102 5/8/2013 3/25/2013 Annual 1 Election of directors. Nominees: 1) RALPH W. BRANT, JR. Issuer Yes For For 2) ROBERT T. SEVIER Issuer Yes For For 2 PROPOSAL TO RATIFY AND APPROVE THE SELECTION OF BKD, LLP AS THE COMPANY'S INDEPENDENT ACCOUNTANT FOR THE YEAR ENDING DECEMBER 31, 2013. Issuer Yes For For HOME BANCORP INC HBCP 43689E107 5/8/2013 3/18/2013 Annual 1 Election of directors. Nominees: 1) MICHAEL P. MARAIST Issuer Yes For For 2) RICHARD J. BOURGEOIS Issuer Yes For For 2 PROPOSAL TO RATIFY THE APPOINTMENT OF PORTER KEADLE MOORE, LLC AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013. Issuer Yes For For ALTRIA GROUP, INC. MO 02209S103 5/16/2013 3/25/2013 Annual 1 Election of Directors. Nominees: 1) ELECTION OF DIRECTOR: GERALD L. BALILES Issuer Yes For For 2) ELECTION OF DIRECTOR: MARTIN J. BARRINGTON Issuer Yes For For 3) ELECTION OF DIRECTOR: JOHN T. CASTEEN III Issuer Yes For For 4) ELECTION OF DIRECTOR: DINYAR S. DEVITRE Issuer Yes For For 5) ELECTION OF DIRECTOR: THOMAS F. FARRELL II Issuer Yes For For 6) ELECTION OF DIRECTOR: THOMAS W. JONES Issuer Yes For For 7) ELECTION OF DIRECTOR: DEBRA J. KELLY-ENNIS Issuer Yes For For 8) ELECTION OF DIRECTOR: W. LEO KIELY III Issuer Yes For For 9) ELECTION OF DIRECTOR: KATHRYN B. McQUADE Issuer Yes For For 10) ELECTION OF DIRECTOR: GEORGE MUÑOZ Issuer Yes For For 11) ELECTION OF DIRECTOR: NABIL Y. SAKKAB Issuer Yes For For 2 RATIFICATION OF THE SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Issuer Yes For For 3 ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS Issuer Yes For For 4 SHAREHOLDER PROPOSAL - DISCLOSURE OF LOBBYING POLICIES AND PRACTICES Holder Yes Against For METRO BANCORP, INC. METR 59161R101 5/16/2013 3/22/2013 Annual 1 Election of directors. Nominees: 1) GARY L. NALBANDIAN Issuer Yes For For 2) JAMES R. ADAIR Issuer Yes For For 3) JOHN J. CARDELLO, CPA Issuer Yes For For 4) DOUGLAS S. GELDER Issuer Yes For For 5) ALAN R. HASSMAN Issuer Yes For For 6) J. RODNEY MESSICK Issuer Yes For For 7) H.C. METTE, ESQUIRE Issuer Yes For For 8) MICHAEL A. SERLUCO Issuer Yes For For 9) SAMIR J. SROUJI, M.D Issuer Yes For For 2 ADVISORY VOTE TO APPROVE COMPENSATION OF NAMED EXECUTIVE OFFICERS AS DESCRIBED IN THE PROXY STATEMENT Issuer Yes For For 3 RATIFICATION OF THE APPOINTMENT OF PARENTEBEARD LLC AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDED DECEMBER 31, 2013 Issuer Yes For For 4 TAKE ACTION ON OTHER BUSINESS, WHICH MAY PROPERLY COME BEFORE THE MEETING Issuer Abstain Abstain Abstain KOHL'S CORPORATION KSS 5/16/2013 3/13/2013 Annual 1 Election of Directors. Nominees: 1) ELECTION OF DIRECTOR: PETER BONEPARTH Issuer Yes For For 2) ELECTION OF DIRECTOR: STEVEN A. BURD Issuer Yes For For 3) ELECTION OF DIRECTOR: DALE E. JONES Issuer Yes For For 4) ELECTION OF DIRECTOR: KEVIN MANSELL Issuer Yes For For 5) ELECTION OF DIRECTOR: JOHN E. SCHLIFSKE Issuer Yes For For 6) ELECTION OF DIRECTOR: FRANK V. SICA Issuer Yes For For 7) ELECTION OF DIRECTOR: PETER M. SOMMERHAUSER Issuer Yes For For 8) ELECTION OF DIRECTOR: STEPHANIE A. STREETER Issuer Yes For For 9) ELECTION OF DIRECTOR: NINA G. VACA Issuer Yes For For 10) ELECTION OF DIRECTOR: STEPHEN E. WATSON Issuer Yes For For 2 RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Yes For For 3 ADVISORY VOTE ON APPROVAL OF NAMED EXECUTIVE OFFICER COMPENSATION. Issuer Yes For For 4 SHAREHOLDER PROPOSAL: POLICY ON ANIMAL CRUELTY RELATED TO THE SALE OF PRODUCTS CONTAINING ANIMAL FUR. Holder Yes Against For 5 SHAREHOLDER PROPOSAL: INDEPENDENT BOARD CHAIRMAN. Holder Yes Against For REDWOOD FINANCIAL, INC. RWT 5/15/2013 3/15/2013 Annual 1 Election of directors. Nominees: 1) DONALD C. ORTH Issuer Yes For For 2) THOMAS W. STOTESBERY Issuer Yes For For 2 TO TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE ANNUAL MEETING OR ANY ADJOURNMENTS OR POSTPONEMENTS THEREOF. Issuer Abstain Abstain Abstain THIRD CENTURY BANCORP. TDCB 5/15/2013 3/15/2013 Annual 1 Election of directors. Nominees: 1) ROBERT D. HEUCHAN Issuer Yes For For 2 THE RATIFICATION OF THE APPOINTMENT OF BKD LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013. Issuer Yes For For FIRST CAPITAL BANCORP, INC. FCVA 5/15/2013 4/1/2013 Annual 1 Election of directors. Nominees: 1) YANCEY S. JONES* Issuer Yes For For 2) RICHARD W. WRIGHT* Issuer Yes For For 3) ROBERT G. WHITTEN* Issuer Yes For For 4) NEIL P. AMIN$ Issuer Yes For For 5) KENNETH R. LEHMAN$ Issuer Yes For For 6) MARTIN L. BRILL# Issuer Yes For For 2 PROPOSAL TO APPROVE, IN AN ADVISORY (NON-BINDING) VOTE, THE COMPENSATION OF EXECUTIVES DISCLOSED IN THE PROXY STATEMENT. Issuer Yes For For 3 PROPOSAL TO SELECT THE OPTION OF ONCE EVERY ONE, YEAR, TWO YEARS OR THREE YEARS, TO BE THE PREFERRED FREQUENCY WITH WHICH THE COMPANY IS TO HOLD A STOCKHOLDER VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS, AS DESCRIBED PURSUANT TO THE SECURITIES AND EXCHANGE COMMISSION'S COMPENSATION DISCLOSURE RULES. Issuer Yes 1 Year Against 4 PROPOSAL TO RATIFY THE APPOINTMENT OF CHERRY BEKAERT, LLP. Issuer Yes For For FIRST ADVANTAGE BANCORP FABK 31848L104 5/15/2013 3/28/2013 Annual 1 Election of directors. Nominees: 1) ROBERT E. DURRETT, III Issuer Yes For For 2) WILLIAM LAWSON MABRY Issuer Yes For For 3) MICHAEL E. WALLACE Issuer Yes For For 2 THE RATIFICATION OF THE APPOINTMENT OF HORNE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF FIRST ADVANTAGE BANCORP FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Issuer Yes For For 3 ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS DISCLOSED IN THE PROXY STATEMENT. Issuer Yes For For 4 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Issuer Yes 1 Year Against CENTRAL VALLEY COMMUNITY BANCORP CVCY 5/15/2013 3/18/2013 Annual 1 Election of directors. Nominees: 1) SIDNEY B. COX Issuer Yes For For 2) DANIEL N. CUNNINGHAM Issuer Yes For For 3) EDWIN S. DARDEN JR. Issuer Yes For For 4) DANIEL J. DOYLE Issuer Yes For For 5) STEVEN D. MCDONALD Issuer Yes For For 6) LOUIS MCMURRAY Issuer Yes For For 7) JOSEPH B. WEIRICK Issuer Yes For For 8) WILLIAM S. SMITTCAMP Issuer Yes For For 2 TO APPROVE THE PROPOSAL TO RATIFY THE APPOINTMENT OF CROWE HORWATH LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY'S 2 Issuer Yes For For 3 TO ADOPT A NON-BINDING ADVISORY RESOLUTION APPROVING EXECUTIVE COMPENSATION. Issuer Yes For For TOTAL S.A. TOT 89151E109 5/17/2013 4/9/2013 Annual 1 APPROVAL OF PARENT COMPANY FINANCIAL STATEMENTS DATED DECEMBER 31, 2012. Issuer Yes For For 2 APPROVAL OF CONSOLIDATED FINANCIAL STATEMENTS DATED DECEMBER 31, 2012. Issuer Yes For For 3 ALLOCATION OF EARNINGS, DECLARATION OF DIVIDEND. Issuer Yes For For 4 AUTHORIZATION FOR THE BOARD OF DIRECTORS TO TRADE IN SHARES OF THE COMPANY. Issuer Yes For For 5 RENEWAL OF THE APPOINTMENT OF MR. THIERRY DESMAREST AS A DIRECTOR. Issuer Yes For For 6 RENEWAL OF THE APPOINTMENT OF MR. GUNNAR BROCK AS A DIRECTOR. Issuer Yes For For 7 RENEWAL OF THE APPOINTMENT OF MR. GERARD LAMARCHE AS A DIRECTOR. Issuer Yes For For 8-9 APPOINTMENT OF A DIRECTOR REPRESENTING EMPLOYEE SHAREHOLDERS: TO VOTE FOR CANDIDATE: MR. CHARLES KELLER*-ELECT FOR TO VOTE FOR CANDIDATE: MR. PHILIPPE MARCHANDISE*-ELECT AGAINST Issuer Yes For For 10 DETERMINATION OF THE TOTAL AMOUNT OF DIRECTORS COMPENSATION. Issuer Yes For For 11 AUTHORIZATION TO THE BOARD OF DIRECTORS TO GRANT SUBSCRIPTION OR PURCHASE OPTIONS FOR THE COMPANY'S SHARES TO CERTAIN EMPLOYEES OF THE GROUP AS WELL AS TO THE MANAGEMENT OF THE COMPANY OR OF OTHER GROUP COMPANIES, ENTAILING SHAREHOLDERS' WAIVER OF THEIR PREEMPTIVE RIGHT TO SUBSCRIBE THE SHARES ISSUED AS A RESULT OF THE EXERCISE OF SUBSCRIPTION OPTIONS. Issuer Yes For For 12 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO INCREASE SHARE CAPITAL UNDER THE CONDITIONS PROVIDED IN ARTICLES L. 3332-18 AND FOLLOWING THE FRENCH LABOUR CODE, WHICH ENTAILS SHAREHOLDERS' WAIVER OF THEIR PREEMPTIVE RIGHT TO SUBSCRIBE THE SHARES ISSUED DUE TO THE SUBSCRIPTION OF SHARES BY GROUP EMPLOYEES. Issuer Yes For For 13 ESTABLISHMENT OF AN INDEPENDENT ETHICS COMMITTEE. Holder Yes Against For 14 COMPONENTS OF THE COMPENSATION OF CORPORATE OFFICERS AND EMPLOYEES THAT ARE LINKED TO INDUSTRIAL SAFETY INDICATORS. Holder Yes Against For 15 TOTAL'S COMMITMENT TO THE DIVERSITY LABEL. Holder Yes Against For 16 EMPLOYEE REPRESENTATIVE ON THE COMPENSATION COMMITTEE. Holder Yes Against For 17 EXPANSION OF INDIVIDUAL SHARE OWNERSHIP (LOYALTY DIVIDEND). Holder Yes Against For CAROLINA TRUST BANK CART 5/14/2013 3/28/2013 Annual 1 Election of directors. Nominees: 1) BRYAN ELLIOTT BEAL Issuer Yes For For 2) TERRI Q. BLAKE Issuer Yes For For 3) NANCY B. PASCHALL Issuer Yes For For 4) JOSEPH M. RHYNE, III Issuer Yes For For 5) JIM R. WATSON Issuer Yes For For 6) ROGER D. WILLIAMS Issuer Yes For For 2 APPROVAL OF EXECUTIVE COMPENSATION. Issuer Yes For For 3 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. Issuer Yes 1Year For 4 RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Yes For For CFS BANCORP, INC. CITZ 12525D102 5/14/2013 3/15/2013 Annual 1 Election of directors. Nominees: 1) JOHN W. PALMER Issuer Yes For For 2) DARYL D. POMRANKE Issuer Yes For For 2 TO RATIFY THE APPOINTMENT OF BKD, LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR CFS BANCORP, INC. FOR THE YEAR ENDING DECEMBER 31, 2013. Issuer Yes For For 3 AN ADVISORY (NON-BINDING) VOTE TO APPROVE THE 2 Issuer Yes For For EASTERN VIRGINIA BANKSHARES, INC. EVBS 6/4/2013 3/28/2013 Annual 1 Election of directors. Nominees: 1) W. RAND COOK Issuer Yes For For 2) CHARLES R. REVERE Issuer Yes For For 3) F.L. GARRETT, III Issuer Yes For For 4) JOE A. SHEARIN Issuer Yes For For 5) IRA C. HARRIS, PHD, CPA Issuer Yes For For 6) H.R. STRAUGHAN, JR. Issuer Yes For For 7) LESLIE E. TAYLOR, CPA Issuer Yes For For 8) WILLIAM L. LEWIS Issuer Yes For For 9) MICHAEL E. FIORE, P.E. Issuer Yes For For 10) JAY T. THOMPSON, III Issuer Yes For For 11) W. GERALD COX Issuer Yes For For 12) ERIC A. JOHNSON Issuer Yes For For 13) W. LESLIE KILDUFF, JR. Issuer Yes For For 2 TO APPROVE, FOR PURPOSES OF NASDAQ MARKETPLACE RULE 5635, ISSUANCE OF UP TO 9,890,, INCLUDING ISSUANCE OF UP TO 5,240,-VOTING MANDATORILY CONVERTIBLE NON-CUMULATIVE PREFERRED STOCK, SERIES B. Issuer Yes For For 3 TO APPROVE AN AMENDMENT TO THE BYLAWS TO CHANGE THE RANGE OF THE SIZE OF THE BOARD OF DIRECTORS FROM TEN TO FOURTEEN DIRECTORS TO TEN TO SEVENTEEN DIRECTORS. Issuer Yes For For 4 TO APPROVE ON AN ADVISORY (NON-BINDING) BASIS THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Issuer Yes For For 5 TO RATIFY THE AUDIT AND RISK OVERSIGHT COMMITTEE'S APPOINTMENT OF YOUNT, HYDE & BARBOUR, P.C. AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANT OF THE COMPANY FOR 2013. Issuer Yes For For 6 TO APPROVE THE ADJOURNMENT OR POSTPONEMENT OF THE MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE MEETING TO ADOPT ANY OF THE PROPOSALS. Issuer Abstain Abstain Abstain MACKINAC FINANCIAL CORPORATION MFNC 5/29/2013 4/22/2013 Annual 1 Election of directors. Nominees: 1) ROBERT E. MAHANEY Issuer Yes For For 2) DAVID R. STEINHARDT Issuer Yes For For 3) PAUL D. TOBIAS Issuer Yes For For 2 A PROPOSAL TO APPROVE IN A NON-BINDING ADVISORY VOTE THE CORPORATION'S COMPENSATION OF EXECUTIVES, AS DISCLOSED IN THE PROXY STATEMENT FOR THE ANNUAL MEETING. Issuer Yes For For 3 ADVISORY (NON-BINDING) VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Issuer Yes 1Year For 4 TO RATIFY THE APPOINTMENT OF PLANTE & MORAN, PLLC AS INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2013. Issuer Yes For For MERCK & CO., INC. MRK 58933Y105 5/28/2013 4/1/2013 Annual 1 Election of Directors. Nominees: 1) ELECTION OF DIRECTOR: LESLIE A. BRUN Issuer Yes For For 2) ELECTION OF DIRECTOR: THOMAS R. CECH Issuer Yes For For 3) ELECTION OF DIRECTOR: KENNETH C. FRAZIER Issuer Yes For For 4) ELECTION OF DIRECTOR: THOMAS H. GLOCER Issuer Yes For For 5) ELECTION OF DIRECTOR: WILLIAM B. HARRISON JR. Issuer Yes For For 6) ELECTION OF DIRECTOR: C. ROBERT KIDDER Issuer Yes For For 7) ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS Issuer Yes For For 8) ELECTION OF DIRECTOR: CARLOS E. REPRESAS Issuer Yes For For 9) ELECTION OF DIRECTOR: PATRICIA F. RUSSO Issuer Yes For For 10) ELECTION OF DIRECTOR: CRAIG B. THOMPSON Issuer Yes For For 11) ELECTION OF DIRECTOR: WENDELL P. WEEKS Issuer Yes For For 12) ELECTION OF DIRECTOR: PETER C. WENDELL Issuer Yes For For 2 RATIFICATION OF THE APPOINTMENT OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Issuer Yes For For 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Issuer Yes For For 4 SHAREHOLDER PROPOSAL CONCERNING SHAREHOLDERS' RIGHT TO ACT BY WRITTEN CONSENT. Holder Yes For Against 5 SHAREHOLDER PROPOSAL CONCERNING SPECIAL SHAREOWNER MEETINGS. Holder Yes For Against 6 SHAREHOLDER PROPOSAL CONCERNING A REPORT ON CHARITABLE AND POLITICAL CONTRIBUTIONS. Holder Yes Against For 7 SHAREHOLDER PROPOSAL CONCERNING A REPORT ON LOBBYING ACTIVITIES. Holder Yes Against For OLD POINT FINANCIAL CORPORATION OPOF 5/28/2013 3/20/2013 Annual 1 Election of directors. Nominees: 1) JAMES READE CHISMAN Issuer Yes For For 2) DR. RICHARD F. CLARK Issuer Yes For For 3) RUSSELL SMITH EVANS, JR Issuer Yes For For 4) MICHAEL A. GLASSER Issuer Yes For For 5) DR. ARTHUR D. GREENE Issuer Yes For For 6) STEPHEN D. HARRIS Issuer Yes For For 7) JOHN CABOT ISHON Issuer Yes For For 8) JOHN B. MORGAN, II Issuer Yes For For 9) LOUIS G. MORRIS Issuer Yes For For 10) ROBERT L. RIDDLE Issuer Yes For For 11) DR. H. ROBERT SCHAPPERT Issuer Yes For For 12) ROBERT F. SHUFORD, SR. Issuer Yes For For 13) ROBERT F. SHUFORD, JR. Issuer Yes For For 14) ELLEN CLARK THACKER Issuer Yes For For 15) JOSEPH R. WITT Issuer Yes For For 2 TO APPROVE, IN AN ADVISORY, NON-BINDING VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE ACCOMPANYING PROXY STATEMENT. Issuer Yes For For 3 TO RECOMMEND, IN AN ADVISORY, NON-BINDING VOTE, THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Issuer Yes 1 Year For 4 TO RATIFY THE APPOINTMENT OF YOUNT, HYDE & BARBOUR, P.C. AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Issuer Yes For For CHEVRON CORPORATION CVX 5/29/2013 4/3/2013 Annual 1 Election of directors. Nominees: 1) ELECTION OF DIRECTOR: L.F. DEILY Issuer Yes For For 2) ELECTION OF DIRECTOR: R.E. DENHAM Issuer Yes For For 3) ELECTION OF DIRECTOR: A.P. GAST Issuer Yes For For 4) ELECTION OF DIRECTOR: E. HERNANDEZ Issuer Yes For For 5) ELECTION OF DIRECTOR: G.L. KIRKLAND Issuer Yes For For 6) ELECTION OF DIRECTOR: C.W. MOORMAN Issuer Yes For For 7) ELECTION OF DIRECTOR: K.W. SHARER Issuer Yes For For 8) ELECTION OF DIRECTOR: J.G. STUMPF Issuer Yes For For 9) ELECTION OF DIRECTOR: R.D. SUGAR Issuer Yes For For 10) ELECTION OF DIRECTOR: C. WARE Issuer Yes For For 11) ELECTION OF DIRECTOR: J.S. WATSON Issuer Yes For For 2 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Issuer Yes For For 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Issuer Yes For For 4 APPROVAL OF AMENDMENTS TO LONG-TERM INCENTIVE PLAN Issuer Yes For For 5 SHALE ENERGY OPERATIONS Holder Yes Against For 6 OFFSHORE OIL WELLS Holder Yes Against For 7 CLIMATE RISK Holder Yes Against For 8 LOBBYING DISCLOSURE Holder Yes Against For 9 CESSATION OF USE OF CORPORATE FUNDS FOR POLITICAL PURPOSES Holder Yes Against For 10 CUMULATIVE VOTING Holder Yes For Against 11 SPECIAL MEETINGS Holder Yes For Against 12 INDEPENDENT DIRECTOR WITH ENVIRONMENTAL EXPERTISE Holder Yes Against For 13 COUNTRY SELECTION GUIDELINES Holder Yes Against For PACIFIC PREMIER BANCORP, INC. PPBI 69478X105 5/29/2013 4/1/2013 Annual 1 Election of directors. Nominees: 1) KENNETH A. BOUDREAU Issuer Yes For For 2) JOHN J. CARONA Issuer Yes For For 3) STEVEN R. GARDNER Issuer Yes For For 4) JOSEPH L. GARRETT Issuer Yes For For 5) JOHN D. GODDARD Issuer Yes For For 6) JEFF C. JONES Issuer Yes For For 7) MICHAEL L. MCKENNON Issuer Yes For For 2 TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Issuer Yes For For 3 TO RATIFY THE APPOINTMENT OF VAVRINEK, TRINE, DAY & CO., LLP AS THE COMPANY'S INDEPENDENT AUDITOR FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Issuer Yes For For HOME FEDERAL BANCORP, INC. HOME 43710G105 5/24/2013 3/28/2013 Annual 1 Election of directors. Nominees: 1) JAMES R. STAMEY Issuer Yes For For 2) ROBERT A. TINSTMAN Issuer Yes For For 2 ADVISORY (NON-BINDING) APPROVAL OF EXECUTIVE COMPENSATION, AS DISCLOSED IN THE PROXY STATEMENT. Issuer Yes For For 3 THE RATIFICATION OF THE APPOINTMENT OF CROWE HORWATH LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Issuer Yes For For SOUTH STREET SECURITIES HOLDINGS, INC. SSFC 999C144A 5/22/2013 4/1/2013 Annual 1 Election of directors. Nominees: 1) JAMES TABACCHI Issuer Yes For For 2) LABAN JACKSON Issuer Yes For For 3) MICHAEL ESPOSITO Issuer Yes For For 4) FRANK PULEO Issuer Yes For For 5) ART CERTOSIMO Issuer Yes For For 2 RATIFY APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AUDITORS FOR FISCAL YEAR 2013 Issuer Yes For For 3 IN THEIR DISCRETION, ON ANY OTHER MATTERS THAT MAY PROPERLY COME BEFORE THE MEETING. Issuer Abstain Abstain Abstain TIPTREE FINANCIAL PARTNERS, L.P. 6/11/2013 5/10/2013 Special 1 TO APPROVE THE TRANSFER OF SUBSTANTIALLY ALL OF THE PARTNERSHIP'S ASSETS (THE "TIPTREE CONTRIBUTION") TO TIPTREE OPERATIONG COMPANY, LLC ("OPERATING SUBSIDARY"), A NEWLY FORMED ENTITY THAT WILL BE JOINTLY OWNED BY THE PARTNERSHIP AND CARE INVESTMENT TRUST INC. ("CARE"), PURSUANT TO THE CONTRIBUTION AGREEMENT, DATED DECEMBER 31, 2012, AS AMENDED BY THE FIRST AMENDMENT TO THE CONTRIBUTION AGREEMENT, DATED AS OF FEBRUARY 14, 2013 (THE "CONTRIBUTION AGREEMENT"), AMONG THE PARTNERSHIP, OPERATION SUBSIDIARY AND CARE. Issuer Yes For For BANK OF COMMERCE HOLDINGS BOCH 06424J103 5/21/2013 3/22/2013 Annual 1 Election of directors. Nominees: 1) ORIN N. BENNETT Issuer Yes For For 2) GARY BURKS Issuer Yes For For 3) JOSEPH GIBSON Issuer Yes For For 4) JON HALFHIDE Issuer Yes For For 5) PATRICK J. MOTY Issuer Yes For For 6) DAVID H. SCOTT Issuer Yes For For 7) TERENCE STREET Issuer Yes For For 8) LYLE L. TULLIS Issuer Yes For For 2 RATIFY THE SELECTION OF MOSS ADAMS, LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR 2013 Issuer Yes For For 3 ADVISORY (NON-BINDING) RESOLUTION ON EXECUTIVE COMPENSATION Issuer Yes For For 4 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES Issuer Yes For For SOUTHERN FIRST BANCSHARES, INC. SFST 5/21/2013 4/8/2013 Annual 1 Election of directors. Nominees: 1) LEIGHTON M. CUBBAGE Issuer Yes For For 2) JAMES B. ORDERS, III Issuer Yes For For 3) DAVID G. ELLISON Issuer Yes For For 4) WILLIAM B. STURGIS Issuer Yes For For 2 PROPOSAL TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THIS PROXY STATEMENT (THIS IS A NON-BINDING, ADVISORY VOTE). Issuer Yes For For 3 PROPOSAL TO APPROVE THE FREQUENCY OF THE VOTE ON COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS (THIS IS A NON-BINDING, ADVISORY VOTE). Issuer Yes 1Year Against 4 PROPOSAL TO RATIFY THE APPOINTMENT OF ELLIOTT DAVIS, LLC AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANT FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Issuer Yes For For VALLEY COMMERCE BANCORP VCBP 5/21/2013 3/26/2013 Annual 1 Election of directors. Nominees: 1) WALTER A. DWELLE Issuer Yes For For 2) DONALD A. GILLES Issuer Yes For For 3) PHILIP R. HAMMOND, JR. Issuer Yes For For 4) RUSSELL F. HURLEY Issuer Yes For For 5) FRED P. LOBUE, JR. Issuer Yes For For 6) KENNETH H. MACKLIN Issuer Yes For For 7) BARRY R. SMITH Issuer Yes For For 8) ALLAN W. STONE Issuer Yes For For 2 TO APPROVE AN AMENDMENT TO THE COMPANY'S 2, INCREASING THE NUMBER OF SHARES AVAILABLE FOR AWARDS UNDER THE PLAN. Issuer Yes For For 3 TO RATIFY THE BOARD OF DIRECTORS' SELECTION OF CROWE HORWATH, LLP, INDEPENDENT PUBLIC ACCOUNTANTS, TO SERVE AS THE COMPANY'S AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Issuer Yes For For OMNIAMERICAN BANCORP INC OABC 68216R107 5/21/2013 3/28/2013 Annual 1 Election of directors. Nominees: 1) ELAINE ANDERSON Issuer Yes For For 2) JAMES HERRING Issuer Yes For For 3) WESLEY R. TURNER Issuer Yes For For 2 THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013. Issuer Yes For For 3 TO CONSIDER A NON-BINDING RESOLUTION APPROVING THE COMPENSATION OF OUR EXECUTIVE OFFICERS. Issuer Yes For For JPMORGAN CHASE & CO. JPM 46625H100 5/21/2013 3/22/2013 Annual 1 Election of directors. Nominees: 1) ELECTION OF DIRECTOR: JAMES A. BELL Issuer Yes For For 2) ELECTION OF DIRECTOR: CRANDALL C. BOWLES Issuer Yes For For 3) ELECTION OF DIRECTOR: STEPHEN B. BURKE Issuer Yes For For 4) ELECTION OF DIRECTOR: DAVID M. COTE Issuer Yes For For 5) ELECTION OF DIRECTOR: JAMES S. CROWN Issuer Yes For For 6) ELECTION OF DIRECTOR: JAMES DIMON Issuer Yes For For 7) ELECTION OF DIRECTOR: TIMOTHY P. FLYNN Issuer Yes For For 8) ELECTION OF DIRECTOR: ELLEN V. FUTTER Issuer Yes For For 9) ELECTION OF DIRECTOR: LABAN P. JACKSON, JR. Issuer Yes For For 10) ELECTION OF DIRECTOR: LEE R. RAYMOND Issuer Yes For For 11) ELECTION OF DIRECTOR: WILLIAM C. WELDON Issuer Yes For For 2 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Issuer Yes For For 3 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Issuer Yes For For 4 AMENDMENT TO THE FIRM'S RESTATED CERTIFICATE OF INCORPORATION TO AUTHORIZE SHAREHOLDER ACTION BY WRITTEN CONSENT Issuer Yes For For 5 REAPPROVAL OF KEY EXECUTIVE PERFORMANCE PLAN Issuer Yes For For 6 REQUIRE SEPARATION OF CHAIRMAN AND CEO Holder Yes Against For 7 REQUIRE EXECUTIVES TO RETAIN SIGNIFICANT STOCK UNTIL REACHING NORMAL RETIREMENT AGE Holder Yes Against For 8 ADOPT PROCEDURES TO AVOID HOLDING OR RECOMMENDING INVESTMENTS THAT CONTRIBUTE TO HUMAN RIGHTS VIOLATIONS Holder Yes Against For 9 DISCLOSE FIRM PAYMENTS USED DIRECTLY OR INDIRECTLY FOR LOBBYING, INCLUDING SPECIFIC AMOUNTS AND RECIPIENTS' NAMES Holder Yes Against For WAL-MART STORES, INC. WMT 6/7/2013 4/11/2013 Annual 1 Election of directors. Nominees: 1) ELECTION OF DIRECTOR: AIDA M. ALVAREZ Issuer Yes For For 2) ELECTION OF DIRECTOR: JAMES I. CASH, JR. Issuer Yes For For 3) ELECTION OF DIRECTOR: ROGER C. CORBETT Issuer Yes For For 4) ELECTION OF DIRECTOR: DOUGLAS N. DAFT Issuer Yes For For 5) ELECTION OF DIRECTOR: MICHAEL T. DUKE Issuer Yes For For 6) ELECTION OF DIRECTOR: TIMOTHY P. FLYNN Issuer Yes For For 7) ELECTION OF DIRECTOR: MARISSA A. MAYER Issuer Yes For For 8) ELECTION OF DIRECTOR: GREGORY B. PENNER Issuer Yes For For 9) ELECTION OF DIRECTOR: STEVEN S REINEMUND Issuer Yes For For 10) ELECTION OF DIRECTOR: H. LEE SCOTT, JR. Issuer Yes For For 11) ELECTION OF DIRECTOR: JIM C. WALTON Issuer Yes For For 12) ELECTION OF DIRECTOR: S. ROBSON WALTON Issuer Yes For For 13) ELECTION OF DIRECTOR: CHRISTOPHER J. WILLIAMS Issuer Yes For For 14) ELECTION OF DIRECTOR: LINDA S. WOLF Issuer Yes For For 2 RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT ACCOUNTANTS Issuer Yes For For 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Issuer Yes For For 4 APPROVAL OF THE WAL-MART STORES, INC. MANAGEMENT INCENTIVE PLAN, AS AMENDED Issuer Yes For For 5 SPECIAL SHAREOWNER MEETING RIGHT Issuer Yes For Against 6 EQUITY RETENTION REQUIREMENT Issuer Yes Against For 7 INDEPENDENT CHAIRMAN Issuer Yes Against For 8 REQUEST FOR ANNUAL REPORT ON RECOUPMENT OF EXECUTIVE PAY Issuer Yes Against For NATIONAL BANCSHARES, INC. NABA 6/27/2013 5/15/2013 Special 1 TO APPROVE AN AGREEMENT AND PLAN OF MERGER, DATED APRIL 19, 2013 (THE "MERGER AGREEMENT"), THAT PROVIDES FOR THE ACQUISITION OF NATIONAL BANCSHARES, INC. BY TRIUMPH BANCORP, INC. ("TRIUMPH") PURSUANT TO A MERGER OF THE ACQUISITION SUB, INC., A WHOLLY-OWNED SUBSIDIARY OF TRIUMPH, WITH AND INTO NATIONAL BANCSHARES, INC. (THE "MERGER"). Issuer Yes For For 2 TO ADJOURN THE SPECIAL MEETING TO A LATER DATE OR DATES, IF THE BOARD OF DIRECTORS OF NATIONAL BANCSHARES, INC. DETERMINES IT IS NECESSARY. Issuer Abstain Abstain Abstain OAK RIDGE FINANCIAL SERVICES, INC. BKOR 6/6/2013 4/16/2013 Annual 1 Election of directors. Nominees: 1) MANUEL L. PERKINS Issuer Yes For For 2) JOHN S. OLMSTED Issuer Yes For For 2 TO VOTE ON A NON-BINDING ADVISORY RESOLUTION TO APPROVE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE ACCOMPANYING PROXY STATEMENT. Issuer Yes For For 3 TO VOTE ON A NON-BINDING ADVISORY RESOLUTION ON THE FREQUENCY IN WHICH SHAREHOLDERS APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Issuer Yes 1 Year Against 4 TO RATIFY THE APPOINTMENT OF ELLIOTT DAVIS, PLLC, AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Issuer Yes For For OCEAN SHORE HOLDING CO. OSHC 67501R103 5/22/2013 3/27/2013 Annual 1 Election of directors. Nominees: 1) STEVEN E. BRADY Issuer Yes For For 2) SAMUEL R. YOUNG Issuer Yes For For 2 THE RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF OCEAN SHORE HOLDING CO. FOR THE YEAR ENDING DECEMBER 31, 2013. Issuer Yes For For 3 THE APPROVAL OF A NON-BINDING RESOLUTION TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Issuer Yes For For TRANSOCEAN LTD. RIG H8817H100 5/17/2013 3/20/2013 Annual 1 APPROVAL OF THE , INCLUDING THE CONSOLIDATED FINANCIAL STATEMENT OF TRANSOCEAN LTD FOR FISCAL YEAR 2 Issuer NA NA NA 2 APPROPRIATION OF THE AVAILABLE EARNINGS FOR FISCAL YEAR 2012 Issuer NA NA NA 3a. APPROVAL OF THE COMPANY'S PAYMENT OF A DIVIDEND IN PRINCIPLE. Issuer NA NA NA 3b. DISTRIBUTION AMOUNT, WHICH IS CONDITIONED ON THE APPROVAL OF PROPOSAL 3A. MARK EITHER 3B1 OR 3B2 BUT NOT BOTH. Issuer NA NA NA 3b.1 COMPANY DISTRIBUTION PROPOSAL, IN AN AMOUNT OF USD 2.24 PER SHARE. Issuer NA NA NA 3b.2 ICHAN GROUP DISTRIBUTION PROPOSAL, IN AN AMOUNT OF USD 4.00 PER SHARE Issuer NA NA NA 4 READOPTION OF AUTHORIZED SHARE CAPITAL, ALLOWING THE BOARD OF DIRECTORS TO ISSUE UP TO A MAXIMUM OF 74,728, Issuer NA NA NA 5 REPEAL OF STAGGERED BOARD Issuer NA NA NA 6 ELECTION TO THE BOARD OF DIRECTORS: Issuer NA NA NA 1) FREDRICO F. CURADO Issuer NA NA NA 2) STEVEN L. NEWMAN Issuer NA NA NA 3) THOMAS W. CASON Issuer NA NA NA 4) ROBERT M. SPRAGUE Issuer NA NA NA 5) J. MACHAEL TALBERT Issuer NA NA NA 6) JOHN J. LIPINSKI Holder NA NA NA 7) JOSE MARIA ALAPONT Holder NA NA NA 8) SAMUEL MERKSAMER Holder NA NA NA 7 APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2& YOUNG LTD. ZURICH, AS THE COMPANY'S AUDITOR FOR A FURTHER ONE-YEAR TERM Issuer NA NA NA 8 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Issuer NA NA NA POSCO PKX 3/22/2013 12/28/2012 Annual 1 APPROVAL OF THE 45TH FY FINANCIAL STATEMENTS Issuer Yes For NA 2a Election of Outside Directors. Nominees: 1) CHAE-CHOL SHIN Issuer Yes For NA 2) MYOUNG-WOO LEE Issuer Yes For NA 3) JI-HYUNG KIM Issuer Yes For NA 2b Election of Audit Committee Member. Nominee: 1) JI-HUNG KIM Issuer Yes For NA 2c Election of Inside Directors. Nominees: 1) IN-HWAN CHANG Issuer Yes For NA 2) Kim YEUNG-GYU KIM Issuer Yes For NA 3 APPROVAL OF LIMITS OF TOTAL REMUNERATION FOR DIRECTORS Issuer Yes For NA CATERPILLAR INC. CAT 6/12/2013 4/15/2013 Annual 1 Election of directors. Nominees: 1) DAVID L. CALHOUN Issuer Yes For For 2) DANIEL M. DICKINSON Issuer Yes For For 3) JUAN GALLARDO Issuer Yes For For 4) DAVID R. GOODE Issuer Yes For For 5) JESSE J. GREENE, JR. Issuer Yes For For 6) JON M. HUNTSMAN, JR. Issuer Yes For For 7) PETER A. MAGOWAN Issuer Yes For For 8) DENNIS A. MUILENBURG Issuer Yes For For 9) DOUGLAS R. OBERHELMAN Issuer Yes For For 10) WILLIAM A. OSBORN Issuer Yes For For 11) CHARLES D. POWELL Issuer Yes For For 12) EDWARD B. RUST, JR. Issuer Yes For For 13) SUSAN C. SCHWAB Issuer Yes For For 14) JOSHUA I. SMITH Issuer Yes For For 15) MILES D. WHITE Issuer Yes For For 2 RATIFY THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 Issuer Yes For For 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer Yes For For 4 STOCKHOLDER PROPOSAL - DIRECTOR ELECTION MAJORITY VOTE STANDARD Holder Yes For Against 5 STOCKHOLDER PROPOSAL - STOCKHOLDER ACTION BY WRITTEN CONSENT Holder Yes For Against 6 STOCKHOLDER PROPOSAL - EXECUTIVE STOCK RETENTION Holder Yes Against For 7 STOCKHOLDER PROPOSAL - SUSTAINABILITY MEASURE IN EXECUTIVE COMPENSATION Holder Yes Against For 8 REVIEW OF GLOBAL CORPORATE STANDARDS Holder Yes Against For 9 STOCKHOLDER PROPOSAL - SALES TO SUDAN Holder Yes Against For SOUND FINANCIAL, INC. SNFLE 83607Y108 8/15/2012 6/22/2012 ANNUAL 2 Election of directors. Nominees: 1) LAURA LEE STEWART Issuer NA NA NA 2) DEBRA JONES Issuer NA NA NA 3)ROGELIO RIOJAS Issuer NA NA NA 1 THE APPROVAL OF THE PLAN OF CONVERSION AND REORGANIZATION AS DESCRIBED IN THE PROXY STATEMENT/PROSPECTUS DATED JUNE 29, 2012. Issuer NA NA NA 3 RATIFICATION OF THE APPOINTMENT OF MOSS ADAMS, LLP AS SOUND FINANCIAL, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. Issuer NA NA NA 4 THE APPROVAL OF THE ADJOURNMENT OF THE ANNUAL MEETING, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IN THE EVENT THAT THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE ANNUAL MEETING TO APPROVE THE PLAN OF CONVERSION AND REORGANIZATION. Issuer NA NA NA 5A APPROVAL OF A PROVISION IN SOUND FINANCIAL BANCORP, INC.'S ARTICLES OF INCORPORATION REQUIRING A SUPERMAJORITY VOTE TO SPPROVE CERTAIN AMENDMENTS TO SOUND FINANCIAL BANCORP, INC.'S ARTICLES OF INCORPORATION. Issuer NA NA NA 5B APPROVAL OF A PROVISION IN SOUND FINANCIAL BANCORP, INC.'S ARTICLES OF INCORPORATION TO LIMIT THE VOTING RIGHTS OF SHARES BENEFICIALLY OWNED IN EXCESS OF 10% OF SOUND FINANCIAL BANCORP, INC.'S OUTSTANDING VOTING STOCK. Issuer NA NA NA CCF Holding Company CCFH 12487X104 7/26/2012 5/30/2012 Annual 1 Election of Directors. Nominees: 1) STEPHEN E. BOSWELL Issuer Yes For For 2) EDWIN S. KEMP, JR. Issuer Yes For For 3) JOHN T. MITCHELL Issuer Yes For For SIGNATURE Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) First Opportunity Fund, Inc. By: /s/ Stephen C. Miller Stephen C. Miller President (Principal Executive Officer) Date: August 23, 2013
